PER CURIAM:
Harold F. Gregg, an inmate of the Montana State Prison, appearing pro se, has filed with this court a Petition for a Writ of Habeas Corpus. He alleges that his constitutional rights were violated in particulars of his arrest and subsequent procedures which lead to his plea of guilty to a charge of murder and the adjudging of a life sentence.
Particularly petitioner alleges that he was held two weeks *141without communication or a hearing, that he was mentally incompetent and remained so for months after his incarceration on May 20, 1960, and that he was represented by incompetent and inadequate counsel who tricked him into pleading guilty.
Because these allegations, starkly without substantiation, can only be properly investigated, inquired into, and determined in the county and the district court where petitioner was originally sentenced, it is our belief that the district court situate at the place where all questioned matters occurred should be given an opportunity to take such action herein as it deems appropriate.
Heretofore, on May 14, 1964, this court in a Per Curiam Opinion, Petition of Gregg, 143 Mont. 523, 392 P.2d 87, denied a petition of the same petitioner as having no foundation.
It is therefore ordered that the petition of Harold F. Gregg, together with a copy of a petition filed in the District Court of Powell County and a record of a hearing had on July 15, 1965, in the Powell County District Court, be transmitted to the District Court of Missoula County and to the Honorable E. Gardner Brownlee, Judge thereof, for such action as he deems appropriate, and that such court make and enter findings of fact and conclusions upon each of the contentions raised by petitioner, and that such petition be returned to this court, accompanied by copy of the findings and conclusions of the district court.
It is further ordered that a copy of this Order be furnished the Attorney General of Montana for his attention.